Citation Nr: 1726124	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout/gouty arthritis, claimed as affecting multiple joints.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a bony growth of the right foot.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board recognizes that the Veteran previously filed a claim for service connection for arthritis of the upper and lower extremities, which was denied in rating decisions of January 2004 and July 2005.  Thus, the Board has considered whether the Veteran's current claim for gout/gouty arthritis is considered as part of his previously denied claim, such that the submission of new and material evidence would be required in order to reopen that claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (concluding that, "in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' [ ], or whether it is evidence tending to substantiate an element of a previously adjudicated matter" (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (2008))).  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims."  Id. at 1335; see Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) ("[A] newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered."); cf. Clemons v. Shinseki, 23 Vet.App. 1, 9 (2009)  (per curiam) (holding that a claim for service connection cannot be denied simply because a lay claimant is mistaken in his diagnosis but evidence exists of alternative conditions that fall within the scope of the claim).  

Here, neither of the rating decisions adjudicating service connection for "arthritis" made any mention the Veteran's gout or gouty arthritis, despite the fact that contemporaneous VA treatment records noted his history of gout.  See e.g., December 2004, January 2005, and February 2005 VA treatment records.  "Gout" is defined as "a group of disorders of purine metabolism, manifested by various combinations of (1) hyperuricemia; (2) recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; (3) tophaceous deposits of these crystals in and around the joints of the extremities, which my lead to crippling destruction of joints; and (4) uric acid urolithiasis."  Dorland's Illustrated Medical Dictionary, 31st ed., 811 (2007).  Given the medical distinctions of gout that differ from other forms of arthritis and the absence of any express consideration of gout in the prior rating decisions, the Board will apply Boggs and Velez in a veteran-friendly way in this case, such that new and material evidence will not be required for the separate and distinctly diagnosed gout/gouty arthritis; it will instead be considered on the merits as a separate claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the record and finds that a remand is warranted for additional development.

I.  Outstanding Treatment Records

A July 2009 VA treatment record reflects an onset of around 1996 for the Veteran's gout, and a June 2009 VA treatment record noted that gouty arthritis was initially diagnosed in 1998 "with multiple joint aspirations documenting MSU crystals."  Significantly, the Veteran wrote to VA in an August 2003 statement that he had been seeing "a civilian doctor for about five to six years now" and mentioned the "problems [] in my extremities (i.e. legs & arms) joints."  In December 2004, he again informed VA that he saw a "doctor outside of the VA" for his progressing problems, including arthritis, and expressly identified that the records are "kept at Beechnut Professional Build[ing]. . . .  Dr. J[] has been the one I have been seeing over the years."  See also December 2004 VA treatment record (describing the Veteran as "essentially unseen at the VA . . . had been on Celebrex, Vicodin from an outside MD who he sees regularly and got referral to a specialist who he has not seen yet").  Despite the Veteran's explicit identification of outstanding private records from Dr. J. prior to 2004, however, no further action was taken to obtain the identified records.  Thus, a remand is necessary so that adequate efforts to obtain these outstanding private treatment records can be made, as well as to ask him to identify the dates and location of any other private treatment providers who treated his claimed conditions outside of VA during this time period.

Additionally, to the extent that the Veteran may have received VA treatment for any of the disabilities on appeal since July 2016, these treatment records must be also obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

II.  Inadequate Opinion for Psychiatric Disorder

Next, the Board recognizes that the Veteran was provided with a VA psychological examination in March 2011, and, as a result, the VA examiner provided the following opinion regarding secondary service connection:

The [V]eteran's depression is likely due to multiple causes.  His chaotic childhood death of his grandmother, unemployment, marital-familial problems and recent diagnosis of medical conditions and chronic pain (which include headaches) likely all contribute to his depression.  His headaches began in [] 1990-1991, however the depression did not become full blown until 2010 after he was diagnosed with several other medical issues family stress and occupational problems.  In addition, he has had low levels of depression (dysthymia) prior to developing the headaches.

Therefore, it is less likely as not that his depression (either the major depressive disorder or the dysthymia) is related to his headaches.
His depression is less likely as not caused by or a result of headaches.

The Board finds this VA opinion to be inadequate for several reasons.  First, although the VA examiner first finds that factors including headaches "likely" contribute to his depression, the ultimate conclusion that his depression is "less likely as not" related to his headaches is contradictory in nature.  What is more, the opinion, which solely discusses the causal relationship between the two disorders, failed to address whether the Veteran's headaches may have aggravated his depression beyond its natural progression.  Finally, the Veteran submitted argument and evidence suggesting that his other service-connected disabilities-not just his headaches-contribute to his depression.  See e.g., February 2013 VA treatment record ("He noted tension in his [service-connected] neck that is enhancing his depression and anxiety symptoms that is increasing his [] pain levels.  He also endorsed lower self-confidence and self-esteem due to difficulty managing his pain."); May 2014 Decision Review Officer Hearing Transcript for increased rating claims at p. 23 (describing depression as a result of his multiple health issues); March 2013 statement ("I am married but not going well because of active problems with the body and mobility issues due to the secondary chronic issues of the primary fractured neck.  Daily I'm dealing with depression.").   

For these reasons, an addendum opinion on secondary service connection is needed for the Veteran's claimed psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated since July 2016 that relate to the issues on appeal.

2.  After obtaining any necessary consent and authorization from the Veteran and asking him to identify the dates and locations of any other private treatment relevant to the appellate issues, obtain outstanding private treatment records, to specifically include the previously identified private treatment records from Dr. Jeudy for the time period prior to 2004.  See August 2003 statement of the Veteran.

3.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed psychiatric disorder(s).  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.

(a) The examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed psychiatric disorder(s) are caused by OR aggravated (i.e., permanently worsened beyond normal progression) by any of his service-connected disabilities, which include headaches, status post C5-C6 fracture with degenerative disc disease and intervertebral disc syndrome, radiculopathy of the right upper extremity, and sensory deficit of the left upper extremity.  

(b) In doing so, the examiner is requested to consider the following evidence:  the February 2013 VA treatment record ("He noted tension in his [service-connected] neck that is enhancing his depression and anxiety symptoms that is increasing his [] pain levels.  He also endorsed lower self-confidence and self-esteem due to difficulty managing his pain."); May 2014 Decision Review Officer Hearing Transcript for increased rating claims at p. 23 (describing depression as a result of his multiple health issues); March 2013 statement ("I am married but not going well because of active problems with the body and mobility issues due to the secondary chronic issues of the primary fractured neck.  Daily I'm dealing with depression.").   

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




